Citation Nr: 1805344	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  03-22 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea versicolor from August 20, 2002 to August 25, 2003.

2.  Entitlement to a rating in excess of 30 percent for tinea versicolor from August 25, 2003, on an extraschedular basis.

2.  Entitlement to a compensable rating for left foot hammertoe deformity of the 4th and 5th toes, status-post bunionectomy, on an extraschedular basis. 

3.  Entitlement to a compensable rating for right foot hammertoe deformity of the 4th and 5th toes, status-post bunionectomy, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at law



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to August 2000.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2002 rating decision of the VA Regional Office (RO) in Waco, Texas.  The appellant currently resides within the VA Atlanta, Georgia jurisdiction.

In January 2005, the Board denied the Veteran's claims for a compensable rating for tinea versicolor prior to August 20, 2002, a rating in excess of 10 percent for tinea versicolor from August 20, 2002, to August 25, 2003, a rating in excess of 30 percent for tinea versicolor after August 25, 2003, and compensable ratings for left and right feet hammertoe deformity of the 4th and 5th toes.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 Memorandum Decision, the Court affirmed the Board's January 2005 decision to the extent that it denied compensable ratings for tinea versicolor prior to August 2002, and compensable ratings for hammertoe deformity of the left and right feet, status-post bunionectomy, under 38 C.F.R. § 4.71a Diagnostic Code 5282.  The Court set aside and remanded the Board's decision to the extent that it denied increased ratings for tinea versicolor after August 2002, and compensable ratings for hammertoes of the feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and for extraschedular consideration pertaining to these matters. 

In a January 2008 decision, the Board denied compensable ratings for hammertoes of the left and right feet under 38 C.F.R. § 4.71a, Diagnostic Code 5284 on a schedular basis.  This matter is no longer for appellate consideration.  The issues of entitlement to increased ratings for tinea versicolor after August 2002 were remanded for further development, and for RO consideration of extraschedular ratings for bilateral hammertoe and tinea versicolor.

In May 2011, the Board denied a schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003, and remanded the claims of entitlement to higher ratings for bilateral hammertoe, a higher rating for tinea versicolor prior to August 25, 2003, and for consideration of extraschedular ratings.  The Veteran appealed the denial of the schedular rating in excess of 30 percent for tinea versicolor from August 25, 2003 to the Court.  In October 2011, the Court granted a joint motion for partial remand, vacated the Board's May 2011 decision and remanded the matter for further development.  

By decision in July 2012, the Board denied a schedular evaluation in excess of 30 percent for tinea versicolor from August 25, 2003.  This matter is no longer for appellate consideration. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that in order to provide the Veteran full and effective consideration of his claims for higher ratings for the service-connected skin and foot disorders, further development is warranted.  

The Veteran asserts that the symptoms associated with his service-connected tinea versicolor are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings on a schedular and/or extraschedular basis.  He maintains that higher ratings are also warranted on an extraschedular basis for each foot affected by hammertoe deformity.  

Review of the record discloses that the Veteran last had a VA skin examination in June 2010.  It also appears that he has not had a VA examination of the feet since August 2003.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403; Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for current VA examinations for tinea versicolor and hammertoe deformity of the feet.  

The Veteran should also be contacted by letter and requested to provide written authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him for dermatitis and/or tinea versicolor and foot complaints since 2002.  With receipt of proper authorization, the appropriate records should be secured and associated with the electronic record.  All attempts to obtain records should be documented in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter and request that he provide authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him for skin and foot disability since 2002.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims file.  All attempts to obtain records should be documented in the claims file.

2.  Schedule the Veteran for examinations of the skin and feet.  The examiners must be provided access to Virtual VA/VBMS.  A detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings should be furnished.  The examiner should comment on any occupational limitations resulting from the Veteran's service connected skin disability and hammertoe disabilities.  All necessary tests and studies should be performed and all functional impairment should be set forth in detail.  Unretouched color photographs should be obtained of the torso and body areas affected by tinea versicolor and of the feet. 

3.  After taking any further development deemed appropriate, re-adjudicate the issues of entitlement to higher ratings for tinea versicolor on both schedular and extraschedular bases and the issues of entitlement to increased evaluation for post-operative residuals of hammertoe deformity of the left and right feet on an extraschedular basis.  If a benefit sought on appeal is not granted, provide the appellant and representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


